J-S16014-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 EDMOND JACKSON                           :
                                          :
                    Appellant             :   No. 2167 EDA 2018

             Appeal from the PCRA Order Entered June 8, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0305882-2005,
                         CP-51-CR-0603441-2005


BEFORE: DUBOW, J., McLAUGHLIN, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                         FILED APRIL 22, 2020

      Edmond Jackson (“Appellant”) appeals from the Order entered June 8,

2018, denying his second Petition filed pursuant to the Post-Conviction Relief

Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.        Based on Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018), we must quash this appeal.

      After a bench trial, the trial court convicted Appellant of two counts of

attempted murder, seven counts of aggravated assault, conspiracy, and

violation of the Uniform Firearms Act in connection with a shooting incident

that occurred in October 2004. On July 21, 2006, the court sentenced him to

an aggregate term of 13½ to 27 years’ incarceration. This Court affirmed his

Judgment of Sentence and the Pennsylvania Supreme Court denied allocatur.

Commonwealth v. Jackson, 955 A.2d 441 (Pa. Super. 2008), appeal

denied, 967 A.2d 958 (Pa. 2009).
J-S16014-20



      Appellant filed his first PCRA Petition in 2010, asserting ineffective

assistance of counsel claims, challenging the legality of his sentence, and

alleging he was entitled to a new trial based on after-discovered evidence,

i.e., the arrest of a witness in his case, Detective Ronald Dove, on charges of

misconduct in an unrelated case. The PCRA court dismissed the petition

without a hearing, and Appellant appealed to this Court. In an unpublished

Memorandum, this Court affirmed in part and vacated and remanded in part,

concluding that Appellant was entitled to a hearing on the after-discovered

evidence claim. Commonwealth v. Jackson, No. 2527 EDA 2014 at 28 (Pa.

Super.   filed   Sept.   14,   2015).   The   Commonwealth   appealed   to   the

Pennsylvania Supreme Court.        In a per curiam Order, the Supreme Court

reversed and reinstated the dismissal of the Petition after concluding Appellant

was not entitled to a hearing because an arrest is not “producible and

admissible” evidence. Commonwealth v. Jackson, 158 A.3d 64 (Pa. 2016)

(per curiam) (citing Commonwealth v. Taylor, 381 A.2d 418, 419 (Pa.

1977) (“[t]he veracity of a witness may not be impeached by evidence of prior

arrests which have not led to convictions”).

      On June 20, 2017, Appellant filed the instant second Petition, again

asserting a claim of after-discovered evidence, i.e., an April 2017 newspaper

article reporting Detective Dove’s guilty plea in the unrelated case. The PCRA

court dismissed the Petition on June 8, 2018.




                                        -2-
J-S16014-20



       On June 28, 2018, Appellant appealed pro se, filing a single Notice of

Appeal listing two criminal docket numbers.1 However, on June 1, 2018, our

Supreme Court had disapproved of the common practice of filing a single

notice of appeal from an order or judgment involving more than one docket

number.     See generally Walker, supra.         The Court observed that “the

proper practice under [Pa.R.A.P.] 341(a) is to file separate appeals from an

order that resolves issues arising on more than one docket.” Walker, 185
A.3d at 977.      Accordingly, the Court determined, “[t]he failure to do so

requires the appellate court to quash the appeal.” Id.

       In this case, Appellant filed a single Notice of Appeal from the Order

entered at two separate docket numbers. Appellant’s appeal postdates the

Walker decision. Accordingly, we are constrained to quash this appeal.

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/2020



____________________________________________


1For unknown reasons, this Court did not receive the trial court record until
September 3, 2019.

                                           -3-